DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-9 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11.17.2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, “wherein not applying the bias voltage to the substrate controls the (lacks proper antecedent basis) grain size (improper grammar) improves the (lacks proper antecedent basis) stack resistivity” causes the claim to be indefinite for the reasons included in the parentheses. None of the dependent claims addresses these issues.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (of record,  EP 1094504 A2) in view of Wang et al. (US 20090053882 A1).
Regarding claims 1-7, 21 and 23, Sun discloses (claim 1) a method of forming a tungsten stack (54/56) on a substrate (40+, Fig. 2B), the method comprising: forming a tungsten liner layer (54, “a barrier layer 54 of tungsten or tungsten nitride”) on a surface of the substrate (40+) using a physical vapor deposition process (“The barrier layer 54 is deposited by a PVD process or a PVD-IMP process”); and forming a tungsten film (56, “tungsten layer 56”) directly on (Fig. 2B; Note: “Additionally, an intermediate layer of TiN could also be deposited thereon (not shown)” discloses embodiments with both the presence of TiN and its absence; the examiner relies on the latter per MPEP 2111) the tungsten liner layer using a chemical vapor deposition process (“subsequent tungsten growth using a CVD process”), wherein formation of the tungsten film (56) does not include forming a nucleation layer on the tungsten liner layer (54, Fig. 2B, [0030] discloses “Additionally, an intermediate layer of TiN could also be deposited thereon (not shown). The barrier layer 54 is deposited by a PVD process or a PVD-IMP process and provides a nucleation layer for subsequent tungsten growth using a CVD process” wherein the TiN is optional per the terms “could also” and while 54 is a nucleation layer, there is no nucleation layer on it; hence, the limitations in question are met),  (claim 2) wherein the tungsten liner layer (54) is free of tungsten oxide (“barrier layer 54 of tungsten or tungsten nitride” is presumed inherently to be free of tungsten oxide as claimed since there is no disclosure of said oxide in Sun. Alternatively, it would have been obvious to one of ordinary skill in the art to avoid the presence of tungsten oxide as claimed so as to prevent unwanted defects, electrical behavior and/or adhesion issues), (claim 3) wherein the tungsten stack (54/56 only per MPEP 2111) formed by the method does not include a TiN layer (“a barrier layer 54 of tungsten or tungsten nitride” and “tungsten layer 56”.  Note: “Additionally, an intermediate layer of TiN could also be deposited thereon (not shown)” discloses embodiments with both the presence of TiN and its absence; the examiner relies on the latter per MPEP 2111), (claim 4)  wherein the substrate surface (40+) comprises a dielectric material (44, “dielectric layer 44”, Fig. 2B), (claim 5) wherein the substrate surface comprises a feature (46, “a feature 46”), (claim 6) wherein the feature (46) is selected from a trench or a via (“form a feature 46, such as a via, contact, trench or line”), and, (claim 7) wherein the feature comprises a trench (“form a feature 46, such as a via, contact, trench or line”).
Sun fails to disclose (claim 1) forming a tungsten liner layer on a surface of the substrate using a physical vapor deposition process using Kr as a process gas, (claim 21) wherein forming the tungsten liner layer on a surface of the substrate using Kr as the process gas increases grain size of the tungsten liner layer compared to a process that uses an Ar process gas, and, (claim 23) wherein the tungsten liner layer comprises alpha-W and no beta-W.
Wang discloses (claim 1) forming a tungsten liner layer on a surface of the substrate using a physical vapor deposition process using Kr as a process gas ([0011], “the tungsten layer is deposited by plasma sputtering using krypton as the sputter working gas. The invention is particularly useful when the thickness of the tungsten layer is less than 50 nm, and even more useful when less than 35 nm”), (claim 21) wherein forming the tungsten liner layer on a surface of the substrate using Kr as the process gas increases grain size of the tungsten liner layer compared to a process that uses an Ar process gas ([0021], “A possible explanation for the different resistivity is that krypton ions are much heavier than argon ions and transfer more energy to tungsten atoms in the sputtering process. The more energetic sputtered tungsten atoms are believed to promote larger grain sizes in film growth”), and, (claim 23) wherein the tungsten liner layer comprises alpha-W and no beta-W (Wang discloses a Kr sputtering process which matches that of the claims, as such, it is presumed that the claimed is met inherently per MPEP 2111 and/or 2112. That is, the same claimed steps are disclosed by Wang; hence, the resultant structure is presumed to be the same. Alternatively, it would have been obvious to one of ordinary skill in the art to include alpha-W and no beta-W as claimed so as to ensure the tungsten layer has proper electrical conductivity and/or ductility as is known in the semiconductor arts).
Finally, it would have been obvious to one of ordinary skill in the art to include the steps/structure disclose/suggested by Wang in the method of Sun and arrive at the claimed invention so as to improve resistivity/sheet resistance of tungsten at low thicknesses (Wang, [0020-0023]).
Regarding claim 10, Sun/Wang discloses wherein the method further comprises forming the tungsten liner layer (54) in a PVD chamber (Fig. 2, “Figure 2 is a schematic cross-sectional view of an IMP chamber” and “The barrier layer 54 is deposited by a PVD process or a PVD-IMP process”), removing the substrate from the PVD chamber (“After deposition, the substrate support is lowered, the pins 120a, 120b are raised to lift the substrate 110, a robot (not shown) enters the chamber 100, retrieves the substrate 110, and if desired, delivers another substrate for processing”), and placing the substrate in a CVD chamber (Fig. 3, “The barrier layer 54 is deposited by a PVD process or a PVD-IMP process and provides a nucleation layer for subsequent tungsten growth using a CVD process” and ” One exemplary CVD tungsten process regime for a 200 mm wafer using a hydrogen reduction process by a thermal reaction in a WxZ™ chamber is described in reference to Figure 3A”).
Sun/Wang fails to disclose placing the substrate in a CVD chamber “without exposing the substrate to ambient atmosphere”.
With respect to substrate exposure, Sun discloses “An air exposure could occur due to a delay in processing between depositing the IMP layer and before depositing the CVD layer. Preferably, the substrate is less sensitive to air exposures for better manufacturability”.
It would have been obvious to one of ordinary skill in the art to ensure placement of the substrate in the CVD chamber without exposing the substrate to ambient atmosphere in Sun/Wang and arrive at the claimed invention so as to ensure there are no delays between PVD and CVD steps and therefore increase productivity.
Regarding claim 11, Sun/Wang fails to disclose wherein the trench has a width less than 65 nm.
It would have been obvious to one of ordinary skill in the art to arrive at a value within the claimed trench width range in the method of Sun/Wang (a) as a matter of routine experimentation (MPEP 2144.05), (b) because such modification would have involved a mere change in size/shape of a component and it has been held that a change in size/shape is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV), and/or, (c) enable filling of high aspect ratio features as disclosed by Sun (“Many traditional deposition processes have difficulty filling structures where the aspect ratio exceeds 3:1, and particularly where the aspect ratio approaches 10:1”)
Regarding claim 12, Sun/Wang discloses wherein the method further comprises placing the substrate (110) on a substrate support (112) in a physical vapor deposition chamber (Fig. 2) and applying a substrate vias of about 0 watts (“applying a substrate bias of about 0 watts to the substrate”).
Sun does not disclose not applying a bias voltage to the substrate support, wherein not applying the bias voltage to the substrate controls the grain size improves stack resistivity.
In view of Sun’s disclose of “applying a substrate bias of about 0 watts to the substrate”, it would have been obvious to one of ordinary skill in the art to ensure “not applying a bias voltage to the substrate support” is included in the method of Sun and arrive at the claimed invention so as to manipulate film stress according to design parameters or application specific requirements per Sun (“The inventors discovered that the substrate bias power is a significant factor in controlling the film stress”).
Finally, regarding “wherein not applying the bias voltage to the substrate controls the grain size improves stack resistivity”, this is presumed an inherent characteristic of the method suggested by Sun/Wang. See MPEP 2111 and/or 2112.
Regarding claims 22 and 24, Sun/Wang discloses  (claim 22) wherein forming the tungsten liner layer on a surface of the substrate using Kr as the process gas increases grain size of the tungsten liner layer compared to a process that uses an Ar process gas ([0021], “A possible explanation for the different resistivity is that krypton ions are much heavier than argon ions and transfer more energy to tungsten atoms in the sputtering process. The more energetic sputtered tungsten atoms are believed to promote larger grain sizes in film growth”), and, (claim 24) wherein the tungsten liner layer comprises alpha-W and no beta-W (Wang discloses a Kr sputtering process which matches that of the claims, as such, it is presumed that the claimed is met inherently per MPEP 2111 and/or 2112. That is, the same claimed steps are disclosed by Wang; hence, the resultant structure is presumed to be the same. Alternatively, it would have been obvious to one of ordinary skill in the art to include alpha-W and no beta-W as claimed so as to ensure the tungsten layer has proper electrical conductivity and/or ductility as is known in the semiconductor arts).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. in view of Wang et al. as applied to claim 1 above, and further in view of Yoon et al. (of record, US 20060276020 A1).
Regarding claim 10, alternate rejection, Sun/Wang discloses wherein the method further comprises forming the tungsten liner layer (54) in a PVD chamber (Fig. 2, “Figure 2 is a schematic cross-sectional view of an IMP chamber” and “The barrier layer 54 is deposited by a PVD process or a PVD-IMP process”), removing the substrate from the PVD chamber (“After deposition, the substrate support is lowered, the pins 120a, 120b are raised to lift the substrate 110, a robot (not shown) enters the chamber 100, retrieves the substrate 110, and if desired, delivers another substrate for processing”), and placing the substrate in a CVD chamber (Fig. 3, “The barrier layer 54 is deposited by a PVD process or a PVD-IMP process and provides a nucleation layer for subsequent tungsten growth using a CVD process” and ” One exemplary CVD tungsten process regime for a 200 mm wafer using a hydrogen reduction process by a thermal reaction in a WxZ™ chamber is described in reference to Figure 3A”).
Sun fails to disclose placing the substrate in a CVD chamber “without exposing the substrate to ambient atmosphere”.
Yoon discloses placing the substrate in a CVD chamber (38/40 from a first chamber 36) without exposing the substrate to ambient atmosphere ([0037-0038], [0075], “The PVD processed substrates are moved from transfer chamber 48 into transfer chamber 50 via pass-through chambers 52. Thereafter, transfer robot 51 moves the substrates between one or more of the process chambers 38, 40, 41, and 43 for material deposition and annealing as required for processing” and “The deposition of the first metal layer, the second metal layer, and any required annealing step(s) are preferably performed without breaking vacuum in one vacuum processing system”).
It would have been obvious to one of ordinary skill in the art to include the steps of Yoon in the method of Sun/Wang and arrive at the claimed invention so as to allow for “Reliable formation of these interconnect features is very important to the success of ULSI and to the continued effort to increase circuit density and quality on individual substrates and die as features decrease below 0.13 µm in size” (Yoon, [0005]).



Claims 1-7, 11, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (of record, US 20120077342 A1) in view of Wang et al.
Regarding claims 1-7, 21 and 23, Gao discloses (claim 1) a method (Figs. 9A-9C) of forming a tungsten stack on a substrate (200), the method comprising: forming (Fig. 9A) a tungsten (non-continuous) liner layer (220-226 or parts thereof) on a surface of the substrate using a physical vapor deposition process ([0011] – “depositing metal using physical vapor deposition (PVD)”, [0051] – “PVD-W 220 and 222 may be deposited on the field 206 using a directional physical vapor deposition (PVD) approach. Likewise, PVD-W 224 may be deposited on the trench 208 and PVD-W 226 may be deposited in the via 210”); and forming a tungsten film (234) directly (Fig. 9B) on the tungsten liner layer using a chemical vapor deposition process ([0011] – “depositing the metal using chemical vapor deposition (CVD) during a second deposition period”, [0052] – “CVD tungsten 234”. See also, Fig. 9D), wherein formation of the tungsten film (234) does not include forming a nucleation layer on the tungsten liner layer (Fig. 9B. [0052]), (claim 2) wherein tungsten liner layer (220-226 or parts thereof) is free of tungsten oxide (presumed inherent since tungsten oxide isn’t disclose or shown in Figs. 9A-9D. Alternatively, it would have been obvious to one of ordinary skill in the art to avoid the presence of tungsten oxide as claimed so as to prevent unwanted defects, electrical behavior and/or adhesion issues), (claim 3) wherein the tungsten stack (220-226 or parts thereof and 234, Figs. 9A-9D) formed by the method does not include a TiN layer (none disclosed/shown in Figs. 9A-9D; presumed inherent), (claim 4) wherein the substrate surface comprises a dielectric material (202, “interlayer dielectric (ILD) 202”), (claim 5) wherein the substrate surface comprises a feature (“trench 208….via 210”, Fig. 9A), (claim 6) wherein the feature is selected from a trench or a via (“trench 208….via 210”, Fig. 9A), and, (claim 7) wherein the feature comprises a trench (“trench 208”, Fig. 9A).
Gao fails to disclose (claim 1) forming a tungsten liner layer on a surface of the substrate using a physical vapor deposition process using Kr as a process gas, (claim 21) wherein forming the tungsten liner layer on a surface of the substrate using Kr as the process gas increases grain size of the tungsten liner layer compared to a process that uses an Ar process gas, and, (claim 23) wherein the tungsten liner layer comprises alpha-W and no beta-W.
Wang discloses (claim 1) forming a tungsten liner layer on a surface of the substrate using a physical vapor deposition process using Kr as a process gas ([0011], “the tungsten layer is deposited by plasma sputtering using krypton as the sputter working gas. The invention is particularly useful when the thickness of the tungsten layer is less than 50 nm, and even more useful when less than 35 nm”), (claim 21) wherein forming the tungsten liner layer on a surface of the substrate using Kr as the process gas increases grain size of the tungsten liner layer compared to a process that uses an Ar process gas ([0021], “A possible explanation for the different resistivity is that krypton ions are much heavier than argon ions and transfer more energy to tungsten atoms in the sputtering process. The more energetic sputtered tungsten atoms are believed to promote larger grain sizes in film growth”), and, (claim 23) wherein the tungsten liner layer comprises alpha-W and no beta-W (Wang discloses a Kr sputtering process which matches that of the claims, as such, it is presumed that the claimed is met inherently per MPEP 2111 and/or 2112. That is, the same claimed steps are disclosed by Wang; hence, the resultant structure is presumed to be the same. Alternatively, it would have been obvious to one of ordinary skill in the art to include alpha-W and no beta-W as claimed so as to ensure the tungsten layer has proper electrical conductivity and/or ductility as is known in the semiconductor arts).
Finally, it would have been obvious to one of ordinary skill in the art to include the steps/structure disclose/suggested by Wang in the method of Gao and arrive at the claimed invention so as to improve resistivity/sheet resistance of tungsten at low thicknesses (Wang, [0020-0023]).
Regarding claim 11, Gao/Wang fails to disclose wherein the trench has a width less than 65 nm.
It would have been obvious to one of ordinary skill in the art to arrive at a value within the claimed trench width range in the method of Gao/Wang (a) as a matter of routine experimentation (MPEP 2144.05), (b) because such modification would have involved a mere change in size/shape of a component and it has been held that a change in size/shape is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV), and/or, (c) enable bottom-up filling of features with feature sizes within the claimed range (“for example a 30 nm via”) and reduce resistance ([0047] – “For example only, when filling a via (for example a 30 nm via), bottom-up CVD-W grain size can be as big as the feature size (e.g. 30 nm in this example). The conformal approach grains are limited to half of the feature (or 15 nm in this example). Due to the larger grain size to fill the same feature, the bottom-up approach would result in low via resistance”).

Claims 10, 12, 22 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. in view of Wang et al. as applied to claim 1 above, and further in view of Yoon et al.
Regarding claim 10, Gao/Wang fails to disclose wherein the method further comprises forming the tungsten liner layer in a PVD chamber, removing the substrate from the PVD chamber, and placing the substrate in a CVD chamber without exposing the substrate to ambient atmosphere.
Yoon discloses wherein the method further comprises forming a PVD layer in a PVD chamber ([0037] – “The substrate may then be transferred to the long throw PVD chamber 36 for deposition of a material thereon”), removing a substrate from the PVD chamber ([0038] – “The PVD processed substrates are moved from transfer chamber 48 into transfer chamber 50 via pass-through chambers 52”), and placing the substrate in a CVD chamber (38/40 from a first chamber 36) without exposing the substrate to ambient atmosphere ([0037-0038], [0075], “The PVD processed substrates are moved from transfer chamber 48 into transfer chamber 50 via pass-through chambers 52. Thereafter, transfer robot 51 moves the substrates between one or more of the process chambers 38, 40, 41, and 43 for material deposition and annealing as required for processing” and “The deposition of the first metal layer, the second metal layer, and any required annealing step(s) are preferably performed without breaking vacuum in one vacuum processing system”).
It would have been obvious to one of ordinary skill in the art to include the steps of Yoon in the method of Gao/Wang and arrive at the claimed invention so as to allow for “Reliable formation of these interconnect features is very important to the success of ULSI and to the continued effort to increase circuit density and quality on individual substrates and die as features decrease below 0.13 µm in size” (Yoon, [0005]).
Regarding claim 12, Gao/Wang discloses wherein the method further comprises placing the substrate (154) on a substrate support (152) in a physical vapor deposition chamber (Fig. 3, [0046]) but fails to disclose “not applying a bias voltage to the substrate support, wherein not applying the bias voltage to the substrate controls the grain size improves stack resistivity”.
Yoon discloses “The D.C. power supply 148 or another power supply may be used to apply a negative bias, for example, between about 0 V and about 700 V, to the substrate support pedestal 152” ([0072]).
Wherein, it would have been obvious to one of ordinary skill in the art to select “about 0V” in the method of Gao/Wang and arrive at the claimed invention in view of Yoo so as to vary power conditions according to sputtering amounts and substrate size (Yoo, [0072] – “The amount of power supplied to the chamber 36 may be varied depending upon the amount of sputtering and the size of the substrate 154 being processed”), as a matter of routine experimentation (MPEP 2144.05) and/or because “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”(MPEP 2144.04).
Finally, regarding “wherein not applying the bias voltage to the substrate controls the grain size improves stack resistivity”, this is presumed an inherent characteristic of the method suggested by Gao/Wang. See MPEP 2111 and/or 2112.
Regarding claims 22 and 24, Sun/Wang/Yoon discloses  (claim 22) wherein forming the tungsten liner layer on a surface of the substrate using Kr as the process gas increases grain size of the tungsten liner layer compared to a process that uses an Ar process gas ([0021], “A possible explanation for the different resistivity is that krypton ions are much heavier than argon ions and transfer more energy to tungsten atoms in the sputtering process. The more energetic sputtered tungsten atoms are believed to promote larger grain sizes in film growth”), and, (claim 24) wherein the tungsten liner layer comprises alpha-W and no beta-W (Wang discloses a Kr sputtering process which matches that of the claims, as such, it is presumed that the claimed is met inherently per MPEP 2111 and/or 2112. That is, the same claimed steps are disclosed by Wang; hence, the resultant structure is presumed to be the same. Alternatively, it would have been obvious to one of ordinary skill in the art to include alpha-W and no beta-W as claimed so as to ensure the tungsten layer has proper electrical conductivity and/or ductility as is known in the semiconductor arts).

Response to Arguments
Applicant's arguments filed 4.14.2022 have been fully considered but they are not persuasive.
The applicant alleges “Sun teaches at paragraph [0030] that there is a nucleation layer for subsequent tungsten growth.  Claim 1 excludes the presence of a nucleation layer.  In addition, Sun requires a liner layer 52 of Ti or no layer at all (see paragraph [0023]). Finally, Sun does not teach the use of Kr as a process gas in forming the liner layer Applicant respectfully requests reconsideration and withdrawal of the rejections”. 
The examiner notes (i) “The barrier layer 54 is deposited by a PVD process or a PVD-IMP process and provides a nucleation layer for subsequent tungsten growth using a CVD process” of [0030] discloses that 54 is a nucleation layer, there is no nucleation layer on it as claimed, (ii) with regards to the presence of Ti, said layer is disclosed in embodiments as being omitted in, e.g., [0022], “a Ti layer may not be used as a liner layer if the tungsten has sufficient adhesion to the underlying layer for the particular application. Thus, the tungsten could also be deposited as a liner layer 52 without an underlying layer of Ti”, and, (iii) the claimed Kr process is now disclosed by Wang et al. See rejection above.
The applicant alleges “Paragraph [0075] indicates that for a IMP tungsten layer exposed to air, there was no effect on due to air exposure. Applicant submits that this disclosure teaches away from claim 10. Applicant respectfully requests reconsideration and withdrawal of the rejections”. 
The examiner notes that [0073] discloses “An air exposure could occur due to a delay in processing between depositing the IMP layer and before depositing the CVD layer” wherein delays, and in turn air exposure, would be undesirable to one of ordinary skill in the art so as to ensure there are no delays between PVD and CVD steps and therefore increase productivity. Hence, the examiner maintains the rejection on the basis of improving productivity by removing delays.
The applicant alleges ”Sun does not disclose or suggest not applying the bias voltage to the substrate controls the grain size improves the stack resistivity. Paragraphs [0063]-[0066] of Sun merely teaches that varying the bias to the substrate has an effect on film stress, either tensile or compressive. There is no particular teaching to running a process with zero bias to the substrate. Applicant respectfully requests reconsideration and withdrawal of the rejections”.
The examiner notes that Sun discloses “applying a substrate bias of about 0 watts to the substrate” wherein, it would have been obvious to one of ordinary skill in the art to ensure “not applying a bias voltage to the substrate support” is included in the method of Sun and arrive at the claimed invention so as to manipulate film stress according to design parameters or application specific requirements per Sun (“The inventors discovered that the substrate bias power is a significant factor in controlling the film stress”). Finally, regarding “wherein not applying the bias voltage to the substrate controls the grain size improves stack resistivity”, this is presumed an inherent characteristic of the method suggested by Sun/Wang since the prior arts suggests all the positively recited claimed steps. See MPEP 2111 and/or 2112.
The applicant alleges “The Office Action cites a paragraph [0072] of Gao, but there is no paragraph [0072] in Gao. In addition, there does not appear to be the teaching quoted by the Office action regarding "The amount of power. . ." The undersigned has not been able to locate the quoted passage in Gal. There is no particular teaching to running a process with zero bias to the substrate to control the grain size and improve the stack resistivity. Applicant respectfully requests reconsideration and withdrawal of the rejections”.
The examiner agrees with the applicant that Gao does not include a paragraph [0072]; Yoon does; see rejection above wherein claim 12 is rejected in view of Gao/Wang/Yoon.  Moreover, the scope of claim 12 has changed by virtue of amendment of the claim and the base claim 1, in which instance, the examiner changes the grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/               Primary Examiner, Art Unit 2894